Name: 2007/548/EC: Council Decision of 5 June 2007 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: 2007-08-03

 3.8.2007 EN Official Journal of the European Union L 202/30 COUNCIL DECISION of 5 June 2007 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2007/548/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the third sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with the second sentence of the first subparagraph of Article 300(2) thereof, Having regard to the Treaty of Accession of the Republic of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of the Republic of Bulgaria and Romania, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006, the Council authorised the Commission, on behalf of the Community and its Member States, to negotiate with Georgia a Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) Subject to its possible conclusion at a later date, the Protocol should be signed on behalf of the European Communities and their Member States. (3) The Protocol should be applied on a provisional basis from 1 January 2007, pending completion of the relevant procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Communities and their Member States, the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, subject to possible conclusion at a later stage. The text of the Protocol is attached to this Decision (1). Article 2 Pending its entry into force, the Protocol shall be applied on a provisional basis from 1 January 2007. Done at Luxembourg, 5 June 2007. For the Council The President P. STEINBRÃ CK (1) See page 31 of this Official Journal.